
	

115 HR 4263 : Regulation A+ Improvement Act of 2017
U.S. House of Representatives
2018-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 4263
		IN THE SENATE OF THE UNITED STATES
		March 19, 2018Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To amend the Securities Act of 1933 with respect to small company capital formation, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Regulation A+ Improvement Act of 2017. 2.Jobs act-related exemptionSection 3(b) of the Securities Act of 1933 (15 U.S.C. 77c(b)) is amended—
 (1)in paragraph (2)(A), by striking $50,000,000 and inserting $75,000,000, adjusted for inflation by the Commission every 2 years to the nearest $10,000 to reflect the change in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics; and
 (2)in paragraph (5)— (A)by striking such amount as and inserting: such amount, in addition to the adjustment for inflation provided for under such paragraph (2)(A), as; and
 (B)by striking such amount, it and inserting such amount, in addition to the adjustment for inflation provided for under such paragraph (2)(A), it.
				
	Passed the House of Representatives March 15, 2018.Karen L. Haas,Clerk
